         Case 2:20-cv-10769-ODW-GJS Document 1 Filed 11/23/20 Page 1 of 5 Page ID #:1
                                                               ~--~~,
                                 :~Jv ~~ U,,v.TES sr1~s y~~~u,



  vS_ P~~s~~~.~~~r~~ ~~~~      n ~,~                                                  ~~
                                ~~d
  Fn r~ a ~~~-,~~G Q~-~~s ~_ r~,
                       }- ~31~ ~~ STS 4T1fi~2 y~~
   .  .,~~ L ~`/~,~✓~~
     ~'                                                                     .a-k ~~' . ~ ~~ (~- ~o '1(p~ -vow
 ~'F                                                                       C
                       Ly  ~/~..vT ~~~M I~ I
               L ~(~ ~                  T~~~'1    E~~
 I~~ ~ I~~ TS- ~d  1~.0  .~ Jf  i~ ~~ ~                                               FILED
                                                                                  U.S. DISTRICT COURT
                                                                                                                      CG
 ~,v ~IL~
 ~Y        ~~               ~ ~ ~ n~-~ ~~S        ~
 ~~~, ~►~- ~1 H- w ~~9
                                                                                  t           it ~

                                                                                          OF GALJFORNIA


                                                                         ~ ~~,~ ~~~ ~1~ ~,~ ~~
             7- ~ i'v'y''`k=/~- T~ ~~ ~T
~,~v v'C ~~f
                                                                              ~
                       ~.
                                                                                                        -,,tom,,.~h C~~ -
                                                                           c..~ln 1~ /~st L~                          ef~e...r

                                                                            ~ ~~f~~. 3Qwik~ ~ /~Gy' ! ~ J'

                       ~
                       ,                                                                                  ~        ~ ~ ~l3



                                                                                                                             a
                                                                                                                  . a~
                                                                         ~~E~P.ti6 c~                yb ~, v1 rep
                                                 a-                  ~
                                      U~ ~ r~ ~.

                                                                                                ~/J
                                                                         / e ~.~.~ L~-~..., ~-~
                                           ~.e L d !vl   I/~ /k ~-z~, d~
                    ~`~j    i/~~ Wit'~j`                                                 /y             v~ ~             -
    ~`-s.~ ~/ lJ                                                ~ f CI ~9- ~
                       `


                                                                    ~ /~► ~- ~/ ~ ~, ,6~l~~t
                                                          ~, . cc~ c
               -~~.v O ~~ ~ ~ ~i ~~ ~'r~~                       .~i~.~ ~ ~.~.Y,~ ...~-
G~-rr ~j ~le-c                            l~lld~ C ~r~ c~,.~/ ~
                     cer~,~~,......j ~                                                     - h ke- ~. ~.~.~.~0~
~.c~ ~~ urn. lc~e S~                  !.~~
                                                                                          /
                                                                                      ~ lv,
                                                         v'ecc ~~,c.~ ~.,,c.. 1~Lc l~t I
            jf   {~Le- ~    O 7''~'~ ✓~o l~-J
 - ~- L~l~r


                                                     /~               ~ ~~~--1/~.~,~.r.z ~,~,d~,-,
                        ~                  ~cal~,~-1
~e ~!.0a,.~.,;~ w ~~ c~r ~,~e
    Case 2:20-cv-10769-ODW-GJS Document 1 Filed 11/23/20 Page 2 of 5 Page ID #:2
 `a' '
     a~ ~'e"~ z--~'" ~ 'Ly~~"C     ✓ ~e~r`~ w~-1     vLo    d.~.~ L ~/an .~,....~   ~.yr c~ ~..-, c~c~r~.,[t_
~~-cw, ~— ~.,z-, ~e y,~,~a _       ~"`~',1~1 ~1~.~~. L ~ 5Q- c~~/c-            .r a ~~,,.-, ~1~ a~.
                                                                                                    ~-
~r~ l~r'`w~"L                 „
                 l~t~/~ I'~J,~,~ ~- ~! ~h~lid               ~le~-~,d.~ ajf,c,~ c~ r- ~~-
                                                                                         ~''~~-~rQl,




                                                                                                -~,,
                                                                                           a,-P`z/lo ~~
                                                                                          ~-~ r~x ~E~ ~f ~,




                ~. ~~ G~->   ,moo c.~vn.,G~v~lc ~.<.J fc~"/~ ~-l~eCfG-~ ~.- .JF.~...~:


            s. ~~C c/ ~~0~~'2`C.e~.f-pia




                                                                                     ~~~~~ ~~
   Case 2:20-cv-10769-ODW-GJS Document 1 Filed 11/23/20 Page 3 of 5 Page ID #:3




                ATTENTION VOTERS -IMPORTANT,PLEASE READ
As announced on October 9; a number of voters in Allegheny County mistakenly received incorrect
ballots. There were no issues with the county data, but a ballot image mapping error by the county's
vendor has resulted in voters receiving incorrect ballots. You are included in that number as the ballot
previously sent to you did not correspond to your municipality, ward and district. We apologize for the
error.

Pleasefind enclosed a correct, re-issued ballotfor the November 3, 2020 election and the necessary
 materialsfor the return of the ballot. Thefront of the declaration envelope has an orange baron the
front of the envelope to indicate that it is the onefor the corrected ballot. Use the envelope with the
orange bar to return your ballot.

Even if you have already returned a ballot, whether ar, incorrect one or a corrected one that was
reissued at an elections office, you are asked to complete and return the enclosed ballot. All previously
returned ballots will be segregated at the elections warehouse and reviewed as part of the Return Board
process. Only one ballot will be counted for each voter.

All items (ballot, envelopes and instructions) contained in the prior mailing should be destroyed and the
m aterials in this envelope should be used to cast your vote.

If you have decided to vote in person at your polling place instead, you should take this corrected ballot
packet with you to the polling place on Election Day. You will surrender the materials to the poll workers
and will be asked to sign a form that confirms your choice. Once that is done, you may vote in person as
if you had never applied for a.mail-in or absentee ballot.
           Case 2:20-cv-10769-ODW-GJS Document 1 Filed 11/23/20 Page 4 of 5 Page ID #:4

                                        GENERAL ELECTION 2020
                         INSTRUCTIONS FOR VOTING YOUR ABSENTEE/1VL ii IN
                                                                         BALLOT
Your• completed ballot must be received by the Allegheny County Elections
                                                                           Divisioxi not later than 8 P.M.ON TUESDAY
NOVEMBER 3,2020. However, ballots received up until Friday, November
                                                                            6,2020 and post marked by Tuesday, November
3,2020 will be counted. All voters are encouraged to complete and mail
                                                                       their ballots as soon as possible,
 PLEASE NOTE:If you receive an absentee/mail-in ballot and return
                                                                                            your completed ballot by the deadline, you may
 not vote at your polling place on Election Day.If you are unable to
                                                                                         return your completed absentee/mail-in ballot by
 the deadline,you may still vote in person on Election Day if you bring
                                                                                         your ballot and envelopes to the Judge ofElections
 at your designated polling place to be spoiled on Election Day. If you
                                                                                              do not bring the ballot and envelopes back to
 your polling place, you may only vote by provisional ballot at your
                                                                                       polling place on Election Day.
TO VOTE,YOU MUST DARKEN THE OVAL(~)COMPLETELY.
                                                                                               DO NOT MAKE A x OR ~I. When marking
 your ballot, use ONLY a blue or black ink pen. Your ballot will be
                                                                                      coiuited by an optical scanner and if you use anything
other than a blue or black ink pen, your ballot may not be counted. To vote
                                                                                            for a person whose name is riot on the ballot, write
his or her name on the line marked "Write-In", and darken the oval next to the
                                                                                                words "Write-fin".
After 1T;~T-iCizlB-}'Cur..Li~llnt, rt _fnlrl_it anr~ rlarr it in 41in_ smaller ~ ialn             cc
seal it. DO NOT MAKE MARKINGS OF ANY KLND OR PL~J~T                                      '~ Pi~~~'x~`~'it~i~~~ri'E"-~l`1~'=~'~ L~~c'~1" __.___
BALLOT" ENVELOPE. DOING SO COULD RESULT IN YOUR BALLOT BEING DISQUALIFIED. Then insert
the smaller "Official Election Ballot" envelope in the larger envelope pre-addressed to the Elections Drv~sion. The back ofthe
larger envelope contains the "VOTER'S DECLARATION". Sign and print your name and the date beneath the "VOTER'S
                                                                                                                                        VOTE
DECLARATION" on the larger envelope. IF YOU DO NOT SIGN THE"VOTER'S DECLARATION" YOUR
WILL NOT COUNT. PLEASE SIGN IT!

The only paper in the larger mailing envelope should be your "Official Election Ballot" envelope which contains your
completed ballot, unless you received help in completing your ballot, in which case the designated agent form should also be
included. Those forms are available upon request from the Elections Division.

Finally, return your completed ballot via mail or personally deliver your ballot to one of the Elections Division offices. A
schedule of office locations and hours can be found at www.alleghenycounty.us/elections

                                     ALLEGHENY COUNTY ELECTIONS DIVISION
                                                 412-350-4518
~~~~~Dk~~(~~`wi kS
,c ~~'7
                                                        Zo r~ov zoz~a pn~w i ~                                                    ~•....~'
                                                                                                                                  '~,;
da ~,d,o,),~~ L~ T7~y~.3
                                                                                                                       F OREVER / USA



                                                                                        ~z                   ,-,
      ~~
                                                                                                 :
                                                                                                 ~_
                           ~F.✓T't~y L ✓~cJ~~~- r~~ Cc.~~ ~aT~ ~.
                                                                                         x~
                                                                                                           -~ ~'>.-
                                                                                         o~ ~~           ;fir;
                                                                                                             .7
                                                                                        I --
                                                                                          rn'
                                                                                          D  ~   ~
                                                                                                 ~?      ?c-' ''~

                           -.oS,~~2 IBS ~ Gf~ ~jo°!~                                    o~'              ^ ~~'
                                                                                                 R---....;       .i
                                                                                        Z
                                                                                        D                          r


       '
       -
                                                                                                                                         Case 2:20-cv-10769-ODW-GJS Document 1 Filed 11/23/20 Page 5 of 5 Page ID #:5




                            ~;W:~.;,:3..~~—:+~:~~~r~~    ~ua~iJ 1~~J~~a;f~i~~i~~~~~~~a,~ri~i,Ja1I~4~I~it~~l~it,fl~~~i~~ii!
